Citation Nr: 9918223	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-29 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1955 to May 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) Salt Lake 
City Regional Office (RO) June 1997 rating decision which 
denied service connection for bilateral hearing loss, 
tinnitus and an acquired psychiatric disability.


FINDING OF FACT

No competent medical evidence has been presented to link the 
veteran's bilateral hearing loss, tinnitus and acquired 
psychiatric disability to his period of active service; they 
are not shown to have become manifest to a compensable degree 
within one year immediately following his separation from 
active service.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of 
entitlement for service connection for bilateral hearing 
loss, tinnitus and acquired psychiatric disability.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his bilateral hearing loss and 
tinnitus arise from noise exposure sustained from firing 
machine guns during basic training.  He further contends 
that, as he was born in Greece, a language barrier and 
cultural differences lead to incidents which caused him to 
feel anxious and humiliated during his basic training.  He 
asserts that these feelings eventually caused him to develop 
anxiety and an acquired psychiatric disability of service 
origin.  Thus, he maintains that service connection is 
warranted for bilateral hearing loss, tinnitus and an 
acquired psychiatric disability.

Before reaching the merits of the veteran's claims, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection are well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Id. at 
81.  An allegation alone is not sufficient; the appellant 
must submit evidence in support of his claim that would 
justify a belief by a fair and impartial individual that the 
claim is plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may also be allowed on a presumptive basis 
for certain disabilities such as organic diseases of the 
nervous system ( sensorineural hearing loss) and psychosis, 
if the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The veteran's service medical records are unavailable for 
review.  The RO contacted the National Personnel Records 
Center (NPRC) regarding these records; however, responses 
from the NPRC in February and June 1997, regarding a request 
for a search for service medical records, indicated that 
there were no medical records of the veteran on file.  Thus, 
it appears that any such records in existence may have been 
lost or destroyed in the fire at the NPRC in 1973.

Where service medical records are not available, the Board's 
obligations to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

I.  Bilateral Hearing Loss and Tinnitus

A May 1990 private audiological evaluation report shows that 
the veteran's auditory thresholds at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz were 15, 10, 0, 45 and 55 decibels, 
respectively, in the right ear, and 10, 5, 15, 70 and 75 
decibels, respectively, in the left ear.

In October 1996, the veteran submitted a VA Form 21-4138, 
wherein he reported that he had practiced firing 50 caliber 
machine guns during his period of basic training.  He 
indicated that he incurred a left ear injury during basic 
training because his ear had been too close to a discharging 
machine gun.  He reported that he was then given pills for a 
ringing in his ear, but that they did not help.  He indicated 
that he continues to experience a ringing in his ear.

A VA outpatient treatment record, dated in October 1996, does 
not show that the veteran received any treatment for a 
bilateral hearing loss or tinnitus.

In a November 1996 statement, the veteran indicated that an 
incident with a 50 caliber machine gun during basic training 
caused him to incur a hearing disability.  He reported that 
this hearing disability was painful and rendered him unable 
to hear.

A November 1996 private audiological evaluation report of 
record presents a graphic representation of raw data 
concerning the veteran's audiometric test results.  This 
report, though uninterpreted, clearly shows that, for both 
ears, there was more than one auditory threshold at 40 
decibels or greater in the listed frequencies.  As such, it 
suggests that the veteran has a bilateral hearing disability 
for VA compensation purposes pursuant to 38 C.F.R. § 3.385.

In a November 1996 statement, a former roommate of the 
veteran reported that he had lived with the veteran from 1957 
to 1960.  He indicated that he recalled that the veteran had 
complained about problems with his ears, including a ringing 
in his ears, on numerous occasions during this period.

In February 1997, the veteran submitted copies of photographs 
of what appear to be a machine gun and a group of soldiers.  
It also appears that one of the soldiers is identified as the 
veteran via a circle.  However, as this evidence does not 
specifically relate the onset of his bilateral hearing loss 
and claimed tinnitus to his period of active service, it 
cannot itself satisfy the nexus element which would well-
ground these claims.  Sacks v. West, 11 Vet. App. 314 (1998).

In a July 1998 statement, a former roommate of the veteran 
indicated that the veteran had visited him in July 1955.  He 
reported that the veteran's visit occurred while the veteran 
was on a 13 day leave after completion of basic training.  He 
indicated that, during the visit, the veteran had mentioned 
that he had a ringing in his ear, caused by the "practice 
firing of big guns."

In an August 1998 statement, a former employee of the Social 
Security Administration (SSA) reported that the veteran had 
been awarded SSA disability benefits.  She reported that the 
veteran's claim had been based, in part, on a substantial 
loss of hearing, and that he was incapable of gainful 
employment.

At his October 1998 hearing, the veteran testified that he 
was not treated for a bilateral hearing loss during active 
service, but that he was treated for tinnitus during this 
period.  He reported that the physicians had advised him that 
his tinnitus resulted from the firing of 50 caliber machine 
guns.  He indicated that the physician gave him some pills 
for a ringing in his ears, but the ringing did not stop.  He 
reported that he had not been given any hearing protection 
during basic training.  He indicated that the severity of his 
hearing loss had increased, and that he was unable to work by 
1983.  He reported that he did not know that he could apply 
for VA benefits on discharge from active service.  He stated 
that the severity of his tinnitus had increased over the 
years.  He reported that the ringing in his ears sounded like 
boiling water when he was exposed to noise or cold weather.

On the basis of the foregoing evidence, the Board is of the 
opinion that the veteran has not presented evidence of a 
well-grounded claim of service connection for bilateral 
hearing loss.  There is no competent medical evidence of 
record which links the veteran's bilateral hearing loss to 
his period of active service, nor is there any showing of the 
presence of such disability to a compensable degree within 
one year following his discharge from such service.  
Specifically, as noted earlier, his service medical records 
are unavailable for review, and the NPRC has indicated that 
there are no service medical records of him on file.  In 
addition, the private audiological evaluation reports 
demonstrate the presence of a bilateral hearing disability 
for VA compensation purposes pursuant to 38 C.F.R. § 3.385 no 
earlier than May 1990, some 33 years after his separation 
from active service.  Moreover, these reports do not 
establish a nexus between the his bilateral hearing loss and 
his period of active service.  

The Board also finds that the veteran has not presented 
evidence of a well-grounded claim of service connection for 
tinnitus.  It is observed that the private audiological 
evaluation reports are negative for any complaints or 
findings of tinnitus.  Likewise, it was not until October 
1996, more than 39 years after the his separation from active 
service, that the veteran first reported that he had 
tinnitus.  Moreover, he has not submitted any competent 
medical evidence linking his claimed tinnitus to his period 
of active service.  The Board also notes the veteran's 
discussion at the hearing concerning Army physicians who 
advised him that his tinnitus resulted from firing 50 caliber 
machine guns does not serve to well ground this claim.  
Specifically, even conceding that he had tinnitus during 
active service, there is still no competent medical evidence 
of record which establishes that any current tinnitus is 
related to that which he may have experienced during active 
service.

Thus, while the Board is sympathetic to the veteran's 
conviction in this case, the medical evidence of record 
simply does not establish that his bilateral hearing loss and 
tinnitus are related to his period of active military 
service.  Unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Consequently, his claims of service connection for 
bilateral hearing loss and tinnitus cannot be viewed as well 
grounded.  Caluza, 7 Vet. App. at 506.

The Board has also has carefully considered the statements 
from the veteran's old roommate and the former SSA employee, 
as well as the statements and testimony from the veteran, 
regarding the etiology of his bilateral hearing loss and 
tinnitus.  However, as laymen, they are not qualified to 
render such an opinion as to medical diagnosis, etiology or 
causation. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

II.  An Acquired Psychiatric Disability

Private medical records, dating from July 1983 to April 1986, 
show that the veteran was described as being "under 
increased stress and pressure for the past two months" in 
August 1983.  At that time the clinical assessment was 
"[I]ncreased stress."  In April 1986, it was noted that he 
had "lots of stress and pressure."  The pertinent 
assessment was "stress."

In the October 1996 VA form 21-4138, the veteran indicated 
that he felt anxious during his military basic training, and 
that he had felt anxious ever since.

The October 1996 VA outpatient treatment record shows that 
the veteran had used Lorazepam the previous 13 years.  On 
examination, his mood was described as anxious and irritable.  
He was assessed as having anxiety.  It was noted that he had 
a long history of an anxiety disorder.

In a November 1996 statement, the veteran indicated that his 
difficulty with the English language caused him to have 
problems with his drill sergeant during basic training.  He 
also indicated that a muscular soldier in his barracks 
started a fight with him because he was foreign.  He reported 
that the last 3 weeks of basic training had been especially 
difficult because he had to wear a cast after he injured his 
wrist.  He indicated that he was the victim of a prank by an 
officer during basic training.  He reported that these 
difficulties lead to feelings of tension, anger, 
embarrassment and shame.  He indicated that his feelings of 
anxiety grew as time passed, and that he had retired at age 
62 because of anxiety.

In a November 1996 medical statement, a private physician 
reported that he had treated the veteran for anxiety and 
anxiety-related problems since the early 1990s.  He indicated 
that the veteran reported that the onset of these problems 
dated back to his period of military service in the 1950s.  
He reported that the veteran indicated that he experienced a 
great deal of stress during his military service, and that it 
was related to his inability to speak fluent English.  It was 
noted that the veteran participated in anxiolytic therapy and 
treated his anxiety with medication.

As reported earlier, in February 1997, the veteran submitted 
copies of photographs of what appears to be a group of 
soldiers.  In one such photograph, developed in August 1955, 
the veteran is identified as wearing a cast on his left upper 
extremity via a handwritten arrow.  However, as this evidence 
obviously does relate the onset of an acquired psychiatric 
disability to his period of active service, it cannot satisfy 
the nexus element of a well-grounded claim.  Sacks, 11 Vet. 
App. at 314.

In the July 1998 statement, a former roommate of the veteran 
indicated that the veteran had visited him in July 1955.  He 
reported that the visit occurred while the veteran was on a 
13 day leave after basic training.  He indicated that, during 
the visit, the veteran looked tired and appeared to have 
"lost about 20 to 25 pounds in weight."  He also indicated 
that the veteran reported having had a hard time physically 
and emotionally during his basic training.

In August 1998, a retired former employee of the SSA reported 
that such disability benefits had been awarded the veteran 
based, in part, on his severe anxiety and depression.

At the October 1998 hearing, the veteran testified that he 
had not been treated for an acquired psychiatric disability 
during active service, but he reported that a language 
barrier, cultural differences and unfamiliarity with the Army 
lead to incidents during basic training in which he was 
singled out for extra push-ups, kitchen police (KP) duty and 
a prank.  He indicated that these incidents caused him to 
have feelings of anxiety and humiliation.  He reported that 
he first sought treatment for anxiety in 1983 and began 
receiving SSA benefits for anxiety in 1992.

The Board finds that the veteran has not presented evidence 
of a well-grounded claim of service connection for an 
acquired psychiatric disability as there is no competent 
medical evidence of record establishing that this disability 
is of service origin.  In particular, while his service 
medical records are unavailable, he testified that he did not 
receive treatment for an acquired psychiatric disability 
during his active service.  In addition, while available 
treatment records show that he was assessed as having 
increased stress in the early 1980s, it does not specifically 
relate this anxiety-related problem to his period of active 
military service nor does the competent medical evidence of 
record demonstrate the presence of an acquired psychiatric 
disability to a compensable degree within one year following 
his discharge from such service.  Moreover, the veteran 
testified, and his private treatment records indicate, that 
he first sought treatment for anxiety-related problems in 
1983, some 26 years after his separation from active service.  
These medical records do not establish any nexus to active 
service.  At most, there is only the November 1996 medical 
statement wherein a private physician noted a history 
provided by the veteran.  This also does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  See also Black v. Brown, 5 
Vet. App. 177, 180 (1993) (opinions that are based on history 
furnished by an appellant and that are unsupported by 
clinical evidence are of low probative value); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Thus, there is no competent 
medical evidence of record establishing that the veteran has 
an acquired psychiatric disability of service origin.  While 
the Board does not minimize any language or cultural 
difficulties the veteran may have encountered in service, his 
claim for service connection for acquired psychiatric 
disability cannot be viewed as well grounded under these 
circumstances.  Caluza, 7 Vet. App. at 506.

The Board has considered the statements from the veteran's 
old roommate and the former employee of the SSA; as well as 
the statements and testimony from the veteran, regarding the 
etiology of his acquired psychiatric disability.  However, as 
reported earlier, they are laymen, and therefore unqualified 
to render an opinion as to medical diagnosis, etiology or 
causation.  Espiritu, 2 Vet. App. at 492.

The Board notes that, in November 1998 and January 1999, the 
RO requested the SSA to forward copies of the medical 
evidence that it used in awarding the veteran disability 
benefits.  However, there is no response of record from the 
SSA regarding this inquiry.  In this regard, as the veteran's 
claims of service connection for bilateral hearing loss, 
tinnitus and an acquired psychiatric disability are not well 
grounded, the VA is under no duty to assist him in further 
development of the claims.  38 U.S.C.A. § 5107(a) (West 
1991).  Likewise, the Board finds that the RO has complied 
with 38 U.S.C.A. § 5103(a), and that the veteran has been 
advised of the evidence needed to complete his claims.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

Service connection for bilateral hearing loss ear is denied.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disability is 
denied.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

